Exhibit 10.1

AGREEMENT
This Agreement (this "Agreement") is made as of this 28th day of January, 2013
by and between Black Box Corporation, a Delaware corporation (the
"Corporation"), and Ronald Basso, an individual residing in the Commonwealth of
Pennsylvania and an executive of the Corporation (the "Executive").
WITNESSETH:
WHEREAS, the Board of Directors of the Corporation has determined that it is in
the best interests of the Corporation to enter into an agreement with the
Executive providing for certain payments and benefits to the Executive.
NOW, THEREFORE, the parties hereto, each intending to be legally bound hereby,
agree as follows:
1.
Definition of Terms. The following terms when used in this Agreement shall have
the meaning hereafter set forth:

(a)
"Annual Salary Adjustment Percentage" shall mean the mean average percentage
increase in base salary for all executive officers of the Corporation during the
two full calendar years immediately preceding the time to which such percentage
is being applied; provided, however, that if after a Change-in-Control, as
hereinafter defined, there should be a significant change in the number of
executive officers of the Corporation or in the manner in which they are
compensated, then the foregoing definition shall be changed by substituting for
the phrase "executive officers of the Corporation" the phrase "persons then
performing the functions formerly performed by the executive officers of the
Corporation."

(b)
"Cause for Termination" shall mean:

(i)
the deliberate and intentional failure by the Executive to devote substantially
the Executive's entire business time and best efforts to the performance of the
Executive's duties (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness or disability);

or
(ii)
engaging by the Executive in gross misconduct materially and demonstrably
injurious to the Corporation;

or
(iii)
the conviction .of the Executive of, or the entry of a plea of guilty or Nolo
Contendre by the Executive to, a crime involving an act of fraud or embezzlement
against the Corporation or the conviction of the Executive of, or the entry of a
plea of Nolo Contendre by the Executive to, any felony involving moral
turpitude;

or
(iv)
the Executive's material breach of Section 4 or Section 8 hereof which continues
for ten (10) days after receiving written notice thereof from, the Corporation
or the Executive's willful failure to comply with instructions of the Board of
Directors of the Corporation provided that such instructions would not give rise
to Good Reason for Termination.

For purposes of this definition, no act, or failure to act, on the Executive's
part shall be considered "deliberate and intentional" or to constitute gross
misconduct unless done, or omitted to be done, by the Executive not in good
faith and without reasonable belief that the Executive's action or omission was
in the best interests of the Corporation.
(c)
"Change-in-Control" shall mean a change in control of the Corporation of such a
nature that it would be required to be reported by the Corporation in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as in effect on the date hereof ("Exchange Act");
provided, however, that:


1

--------------------------------------------------------------------------------

Exhibit 10.1

(i)
without respect to the foregoing, such a change in control shall be deemed to
have occurred if any "person" (as such term is used in sections 13(d) and
14(d)(2) of the Exchange Act) or any "group" (as such term is defined in Rule
13d-5(b) promulgated under the Exchange Act), is or becomes the beneficial
owner, directly or indirectly, of securities of the Corporation representing
twenty percent (20%) or more of the combined voting power of the Corporation's
then outstanding securities coupled with or followed by the existence of a
majority of the board of directors of the Corporation consisting of individuals
other than individuals who either were directors of the Corporation at least one
year prior to or were nominated by those individuals who were directors of the
Corporation at least one year prior to such person or group becoming a
beneficial owner, directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation's then
outstanding securities;

and
(ii)
without respect to the foregoing, if the Corporation shall sell all or
substantially all of its assets or shall merge, consolidate or reorganize with
another company, then such a change in control shall be deemed to have occurred
if (x) upon conclusion of the transaction less than fifty-one percent (51%) of
the outstanding securities entitled to vote generally in the election of
directors of the acquiring company or resulting company are owned by persons who
were the stockholders of the Corporation generally prior to the transaction and
following the transaction a majority of the board of directors of the acquiring
company or resulting company consists of individuals other than individuals who
either were directors of the Corporation at least one year prior to or were
nominated by those individuals who were directors of the Corporation at least
one year prior to such sale, merger, consolidation or reorganization or
(y) following the transaction a person or group (as described in subclause (i)
above) would be a beneficial owner, directly or indirectly, of securities of the
acquiring company or resulting company representing 20% or more of the combined
voting power of the acquiring company's or resulting company's then outstanding
securities as described in subclause (i) above and a majority of the board of
directors of the acquiring company or resulting company consists of individuals
other than individuals who either were directors of the Corporation at least one
year prior to or were nominated by those individuals who were directors of the
Corporation at least one year prior to such sale, merger, consolidation or
reorganization.

(d)
"Date of Termination" shall mean:

(i)
if the Executive's employment is terminated for Disability, the date that a
Notice of Termination is given to the Executive;

(ii)
if the Executive's employment terminates due to the Executive's death or
Retirement, the date of death or Retirement, respectively;

(iii)
if the Executive decides to terminate employment upon Good Reason for
Termination, the date specified by the Executive in a Notice of Termination,
which date must be within sixty (60) days after the expiration of the Notice
Period (as defined in Section 3(c) below); or

(iv)
if the Executive's employment is terminated for any other reason, the date on
which a termination becomes effective pursuant to a Notice of Termination or, if
no Notice of Termination is provided, the date that the Executive's employment
was terminated.

(e)
"Disability" shall mean such incapacity due to physical or mental illness or
injury as causes the Executive to be unable to perform the Executive's duties
with the Corporation during 90 consecutive days or 120 days during any six month
period.

(f)
"Good Reason for Termination" shall mean a material negative change in the
Executive's service relationship with the Corporation and any Affiliate (as
defined in this Section 1(f) below) of the Corporation, taken as a whole,
without Executive's consent, on account of one or more of the following
conditions:

(i)
A material diminution in Executive's base compensation;

(ii)
A material diminution in Executive's authority, duties or responsibilities; or


2

--------------------------------------------------------------------------------

Exhibit 10.1

(iii)
A change in the geographic location at which Executive must report to and
perform the majority of Executive's services of more than fifty (50) miles.

"Affiliate" shall mean, with respect to any person or legal entity, any other
person or legal entity controlling, controlled by or under common control with
such person or legal entity.
(g)
"LTIP Plan" shall mean an incentive compensation plan of the Corporation which
would pay bonuses to the Executive based upon the achievement of specified goals
during or at the end of an award period of more than one year (such as a three
year incentive compensation plan).

(h)
"Notice of Termination" shall mean a written statement which sets forth the
specific reason for termination and, if such is claimed to be Cause for
Termination or Good Reason for Termination, in reasonable detail the facts and
circumstances thereof.

(i)
"Options" shall mean any stock options issued pursuant to any present or future
stock option plan of the Corporation.

(j)
"Retirement" shall mean a termination of the Executive's employment after age 65
or in accordance with any mandatory retirement arrangement with respect to an
earlier age agreed to by the Executive.

(k)
"Stock Awards" shall mean any stock-based awards, other than Options, including
any stock appreciation rights, restricted stock awards, or performance stock
awards, issued pursuant to any present or future stock plan of the Corporation.

2.
Termination by the Corporation Due to Cause for Termination. Should the Board of
Directors of the Corporation determine that Cause for Termination exists, the
Board of Directors of the Corporation by resolution duly adopted may at that
time or during a period of two months thereafter terminate the Executive's
employment due to Cause for Termination by delivering a Notice of Termination.
If the Board of Directors of the Corporation fails to duly adopt within such two
month period a resolution terminating the Executive's employment, then the
Corporation shall be deemed to have waived its right to terminate the Executive
due to those circumstances which constituted the Cause for Termination
previously found to exist by the Board.

3.
Payments Following Termination of Employment After Change-in-Control.

(a)
If during the term of this Agreement the Executive's employment with the
Corporation shall be terminated:

(i)
due to the Executive's death or Disability,

(ii)
by the Executive at any time prior to a Change-in-Control,

(iii)
by the Executive following a Change-in-Control other than the Executive's having
terminated for Good Reason for Termination,

(iv)
by the Corporation at any time prior to a Change-in-Control, or

(v)
by the Corporation following a Change-in-Control in accordance with Section 2
hereof or in accordance with Retirement,

then the Corporation shall have no obligations hereunder to the Executive from
and after the Date of Termination and the only obligations of the Corporation to
the Executive shall be in accordance with any other employment agreement
applicable to the Executive and the then various policies, practices and benefit
plans of the Corporation.
(b)
If during the term of this Agreement a Change-in-Control shall have occurred and
the Executive's employment shall have been involuntarily terminated on or before
the second anniversary of the date of the Change-in-Control other than under the
circumstances above described in subsection 3(a) (for example, a termination by
the Executive for Good Reason for Termination within the foregoing period
following a Change-in-Control shall entitle the Executive to the payments set
forth in this subsection), then the Corporation shall pay the Executive on or
before the sixtieth (60th) day following the Date of Termination the following
sums:


3

--------------------------------------------------------------------------------

Exhibit 10.1

(i)
in cash any unpaid portion of the Executive's full base salary for the period
from the last period for which the Executive was paid to the Date of
Termination; and

(ii)
an amount in cash as liquidated damages for lost future remuneration equal to
the sum of

(A)
the product obtained by multiplying:

(1)
the lesser of

(i)
two (2.0), or

(ii)
a number equal to the number of calendar months remaining from the Date of
Termination to the date on which the Executive is 65 years of age (or, if
earlier, the age agreed to by the Executive pursuant to any prior arrangement)
divided by twelve,

times
(2)
the sum of

(i)
the greater of

(a)
the Executive's annual base salary for the year in effect on the Date of
Termination,

(b)
in the case of termination by the Executive for Good Reason for Termination, the
Executive's annual base salary in effect on the date immediately preceding the
date of the earliest event which gave rise to the termination by the Executive
for Good Reason for Termination,

or
(c)
the Executive's annual base salary for the year in effect on the date of the
Change-in-Control,

plus
(ii)
the greater of

(a)
one third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
during the three calendar years immediately preceding the Date of Termination,

(b)
in the case of termination by the Executive for Good Reason for Termination, one
third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
during the three calendar years immediately preceding the date of the earliest
event which gave rise to the termination by the Executive for Good Reason for
Termination,

or
(c)
one third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
for the three calendar years immediately preceding the date of the
Change-in-Control,


4

--------------------------------------------------------------------------------

Exhibit 10.1

plus
(B)
if the Executive immediately preceding the date of the Change-in-Control is a
participant in an LTIP Plan and the award period has not been completed prior to
the date of the Change-in-Control, an amount equal to

(1)
the total cash award or bonus which would have been received by the Executive
under such LTIP Plan assuming that, in addition to any goals met on or before
the date of the Change-in-Control, all goals that were to be measured after the
date of the Change-in-Control were achieved and the Executive remained in the
employ of the Corporation at all relevant times under the LTIP Plan,

less
(2)
any portion of the cash award or bonus for that award period previously paid to
the Executive pursuant to such LTIP Plan.

(c)
In order for the Executive to terminate for Good Reason for Termination under
this Agreement, (i) the Executive must deliver a Notice of Termination to the
Corporation at 1000 Park Drive, Lawrence, PA 15055, Attn: General Counsel, and
within ninety (90) days of the event constituting Good Reason for Termination,
(ii) the event must remain uncorrected during the Notice Period and (iii) the
Date of Termination must occur within sixty (60) days after the expiration of
the Notice Period, "Notice Period" means the thirty (30) days following the date
that Executive notifies the Corporation in writing of Executive's intent to
terminate employment for Good Reason for Termination.

4.
Nondisclosure of Information.

(a)
Executive acknowledges that the Corporation has invested and will continue to
invest considerable resources in the research, development and advancement of
the Corporation's business, which investment has or may result in the generation
of proprietary, confidential and/or trade secret data, information, techniques
and materials, tangible and intangible, which properly belong to the Corporation
or in which the Corporation has an interest. Executive acknowledges and agrees
that it would be unlawful for Executive to appropriate, to attempt to
appropriate, or to disclose to anyone or use for a third party's benefit such
data, information, techniques or materials, subject to the following:

(i)
Executive acknowledges that the following constitute protectable confidential,
trade secret or otherwise proprietary information of the Corporation or of a
third party: all computer software and firmware and computer aided mechanisms
related to the foregoing, files, programs, data or information received by the
Corporation from a customer or prospective customer of the Corporation if such
is confidential or proprietary to the customer, data base management systems or
other instrumentations, any proposals for development, any reports on findings
of tests, investigative studies, consultations or the like, pricing policies,
budgets, customer lists, strategic plans (whether or not communicated in
writing), marketing and sales information, all written documents not generally
in the public domain, any and all copies or imitations of the foregoing, and all
other confidential, trade secret or proprietary information, whether or not
copyrighted or patented and whether created solely by Executive, jointly with
others, or solely by others.

(ii)
For purposes of this Section 4, all confidential, proprietary, or trade secret
information enumerated or mentioned in Section 4(a)(i) is hereinafter referred
to as "Information". Any restrictions on disclosure and use of the Information
will apply to all copies of the Information, whether in whole or in part.

(iii)
During the term of this Agreement and at all times after termination of this
Agreement, unless authorized in writing by the Corporation, the Executive will
not:

(1)
use for the Executive's benefit or advantage the Information, or

(2)
use the Information for the benefit or advantage of any third party, or


5

--------------------------------------------------------------------------------

Exhibit 10.1

(3)
disclose or cause to be disclosed the Information or authorize or permit such
disclosure of the Information to any unauthorized third party, or

(4)
use the Information in any manner which is intended to injure or cause loss,
whether directly or indirectly, to the Corporation.

(iv)
The Executive will not be liable for the disclosure of Information which:

(1)
is in the public domain generally and as such becomes known to Executive through
no wrongful act or breach of this Agreement; or

(2)
is received rightfully by Executive from a third party having a lawful right to
possess and to release the Information, provided the Executive agrees to
promptly notify the Corporation if the Executive suspects that the information
possessed by the third party is within the meaning of Information under this
Agreement.

(v)
In any judicial proceeding, it will be presumed that the Information constitutes
protectable trade secrets, and the Executive will bear the burden of proving
that any Information is publicly or rightfully known by the Executive.

(vi)
The Executive will surrender to the Corporation at any time upon request, and
upon termination of the Executive's employment with the Corporation for any
reason, all written or otherwise tangible documentation representing or
embodying the Information, in whatever form, whether or not copyrighted,
patented, or protected as a mask work, and any copies or imitations of the
Information, whether or not made by the Executive.

(vii)
The Executive agrees to be available upon request for consultation after
termination of employment to provide information and details with respect to any
work or activity performed or materials created by the Executive alone or with
others during the Executive's employment by the Corporation. The Executive will
be reimbursed for these services.

(b)
Any and all creations, developments, discoveries, inventions, works of
authorship, enhancements, modifications and improvements, including without
limitation computer programs, data bases, data files and the like, (hereinafter
collectively referred to as "Development" or "Developments"), whether or not the
Developments are copyrightable, patentable, protectable as mask works or
otherwise protectable (such as by contract or implied duty), and whether
published or unpublished, conceived, invented, developed, created or produced by
the Executive alone or with others during the term of the Executive's
employment, whether or not during working hours and whether on the Corporation's
premises or elsewhere, will be the sole and exclusive property of the
Corporation if the Development is:

(i)
connected with the Corporation in any way, or

(ii)
within the scope of the Executive's duties assigned or implied in accordance
with the Executive's position, or

(iii)
a product, service, or other item which would be in competition with the
products or services offered by the Corporation or which is related to the
Corporation's products or services, whether presently existing, under
development, or under active consideration, or

(iv)
in whole or in part, the result of the Executive's use of the Corporation's
resources, including without limitation personnel, computers, data bases,
communications facilities, word processing systems, programs, office facilities
or otherwise.

During the term of the Executive's employment with the Corporation and, if the
Corporation should then so request, after termination of such employment, the
Executive agrees to assign and does hereby assign to the Corporation all rights
in the Developments created by the Executive alone or with others during the
term of the Executive's employment, and all rights in any trademarks,
copyrights, patents, trade secrets and analogous intellectual property rights
and any applications for registration for same, of the United States and such
foreign countries as the Corporation may designate which are related to the
Developments, including without limitation

6

--------------------------------------------------------------------------------

Exhibit 10.1

all accompanying goodwill and the right to sue for infringement or
misappropriation and to receive all proceeds related to any judgment or
settlement of same. The Executive agrees to execute and deliver to the
Corporation any instruments the Corporation deems necessary to vest in the
Corporation sole title to and all exclusive rights in the Developments created
by the Executive alone or with others during the term of the Executive's
employment, and in all related trademarks, copyrights, mask work protection
rights, and/or patent rights so created during the term of employment. The
Executive agrees to execute and deliver to the Corporation all proper papers for
use in applying for, obtaining, maintaining, amending and enforcing all such
trademarks, copyrights, patents or such other legal protections as the
Corporation may desire. The Executive further agrees to assist fully the
Corporation or its nominees in the preparation and prosecution of any trademark,
copyright, mask work protection, patent, or trade secret arbitration or
litigation. The Executive shall be reimbursed on a reasonable hourly basis
consistent with the compensation provided for herein for the Executive's
services rendered following termination of employment.
(c)
The Executive's obligations and covenants in this Section 4 will be binding upon
the Executive's heirs, legal representatives, successors and assigns.

(d)
The Corporation and the Executive agree that the rights conveyed by this
Agreement are of a unique and special nature. The Executive and the Corporation
agree that any violation of this Section 4 will result in immediate and
irreparable harm to the Corporation and that in the event of any actual or
threatened breach or violation of any of the provisions of this Section 4, the
Corporation will be entitled as a matter of right to an injunction or a decree
of specific performance without bond from any equity court of competent
jurisdiction. The Executive waives the right to assert the defense that such
breach or violation can be compensated adequately in damages in an action at
law. Nothing in this Agreement will be construed as prohibiting the Corporation
from pursuing any other remedies at law or in equity available to it for such
breach or violation or threatened violation.

5.
Medical Insurance or Similar Benefit Plans. If the Executive's employment should
terminate under such circumstance as entitles the Executive to receive payments
pursuant to Section 3(b) hereof, then, to the extent permitted by applicable law
and the medical insurance and benefits policies to which Executive is entitled
to participate. Employer shall maintain Executive's paid coverage for health
insurance (through the payment of Executive's COBRA (as defined below) premiums)
until the earlier to occur of: (a) Executive attaining the age of 65, (b) the
date Executive is provided by another employer benefits substantially comparable
to the benefits provided by the above-referenced medical plan (which Executive
must provide prompt notice with respect thereto to the Employer) or (c) the
expiration of the COBRA Continuation Period (as defined below). During the
applicable period of coverage described in the foregoing sentence, Executive
shall be entitled to benefits, on substantially the same basis as would have
otherwise been provided had Executive not been terminated and Employer will have
no obligation to pay any benefits to, or premiums on behalf of Executive after
such period ends. To the extent that such benefits are available under the
above-referenced medical plan and Executive had such coverage immediately prior
to termination of employment, such continuation of benefits for Executive shall
also cover Executive's dependents for so long as Executive is receiving benefits
under this section. The COBRA Continuation Period for medical insurance under
this section shall be deemed to run concurrently with the continuation period
federally mandated by COBRA (generally 18 months), or any other legally mandated
and applicable federal, state, or local coverage period for benefits provided to
terminated employees under the medical plan. For purposes of this Agreement,
(a) "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and (b) "COBRA Continuation Period" shall mean the continuation period
for medical insurance to be provided under the terms of this Agreement which
shall commence on the first day of the calendar month following the month in
which the date of termination falls and generally shall continue for an 18 month
period.

6.
Other Employment. In the event of a termination of employment under the
circumstances above described in Section 3(b) hereof, the Executive shall have
no duty to seek any other employment after termination of the Executive's
employment with the Corporation and the Corporation hereby waives and agrees not
to raise or use any defense based on the position that the Executive had a duty
to mitigate or reduce the amounts due the Executive hereunder by seeking other
employment whether suitable or unsuitable and should the Executive obtain other
employment, then the only effect of such on the obligations of the Corporation
hereunder shall be that the Corporation shall be entitled to credit against any
payments which would otherwise be made pursuant to Sections 5(a) or 5(b) hereof,
any comparable payments to which the Executive is entitled under the employee
benefit plans maintained by the Executive's other employer or employers in
connection with services to such employer or employers after termination of the
Executive's employment with the Corporation.

7.
Stock Awards and Options. If the Executive's employment should terminate under
the circumstances described in Section 3(a) hereof, the Executive's rights, if
any, with respect to any outstanding Stock Awards and/or Options shall be
governed by the plans and any related agreements pursuant to which such Stock
Awards and/or Options were granted. If the


7

--------------------------------------------------------------------------------

Exhibit 10.1

Executive's employment should terminate under such circumstances as entitle the
Executive to receive payments pursuant to Section 3(b) hereof, then, with
respect to each outstanding Option or Stock Award which did not immediately vest
and/or become exercisable upon the occurrence of a Change-in-Control, such Stock
Award or Option shall remain outstanding in accordance with its terms provided
that in any event it shall automatically vest upon termination of employment
and/or become and remain exercisable at any time after termination of employment
until the stated expiration date contained in the grant for such Stock Award or
Option, provided that the expiration date of any such Option or Stock Award may
not exceed ten years from the date of grant.
8.
Noncompetition. During the period of employment of Executive by the Corporation
and for five (5) years thereafter, the Executive will not, in any geographic
area in which the Corporation is offering its services and products, without the
prior written consent of the Corporation:

(a)
directly or indirectly engage in,

(b)
assist or have an active interest in (whether as proprietor, partner, investor,
shareholder, officer, director or any type of principal whatsoever), or

(c)
enter the employ of, or act as agent for, or advisor or consultant to, any
person, firm, partnership, association, corporation or business organization,
entity or enterprise which is or is about to become directly or indirectly
engaged in,

any business which is competitive with any business of the Corporation or any
subsidiary or affiliate thereof in which Executive is or was engaged; provided,
however, that the foregoing provisions of this paragraph 8 are not intended to
prohibit and shall not prohibit Executive from purchasing, for investment, not
in excess of 1% of any class of stock or other corporate security of any company
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934.
Executive acknowledges that the breach by the Executive of the provisions of
this Section 8 would cause irreparable injury to the Corporation, acknowledges
and agrees that remedies at law for any such breach will be inadequate and
consents and agrees that the Corporation shall be entitled, without the
necessity of proof of actual damage, to injunctive relief in any proceedings
which maybe brought to enforce the provisions of this Section 8. Executive
acknowledges and warrants that the Executive will be fully able to earn an
adequate livelihood for the Executive and the Executive's dependents if this
Section 8 should be specifically enforced against the Executive and that such
enforcement will not impair the Executive's ability to obtain employment
commensurate with the Executive's abilities and fully acceptable to the
Executive.
If the scope of any restriction contained in this Section 8 is too broad to
permit enforcement of such restriction to its full extent, then such restriction
shall be enforced to the maximum extent permitted by law and Executive and the
Corporation hereby consent and agree that such scope may be judicially modified
in any proceeding brought to enforce such restriction.
9.
Terms. This Agreement shall be for an initial term of five years commencing on
the date hereof. This Agreement shall automatically renew for an additional term
of one year commencing on the fifth anniversary of the date hereof and for
succeeding additional terms each of one year on each succeeding anniversary
thereof until and unless either party sends written notice of non-renewal to the
other party at least six months prior to a renewal date; provided, however, that
if a Change-in-Control shall occur during the initial or renewed term of this
Agreement, then this Agreement shall remain in effect until the second
anniversary of the date of the Change-in-Control.

10.
Miscellaneous.

(a)
This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania.

(b)
This Agreement constitutes the entire understanding of the parties hereto with
respect to the subject matter hereof and may only be amended or modified by
written agreement signed by the parties hereto. The parties acknowledge and
agree that this Agreement supersedes, amends and restates in its entirety,
renders null and void and terminates any employment, severance, change in
control or similar agreement by and between the Executive and the Corporation or
any Affiliate of the Corporation.

(c)
The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation, by agreement in form and


8

--------------------------------------------------------------------------------

Exhibit 10.1

substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner required of the Corporation and to
perform it as if no such succession had taken place. Failure of the Corporation
to obtain such agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to terminate
employment due to Good Reason for Termination. As used in this Agreement,
"Corporation" shall mean the Corporation as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this subsection (c) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
(d)
This Agreement shall inure to the benefit of and be enforceable by the Executive
and the Corporation and their respective legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's devisee, legatee or other designee or, if there be
no such designee, to the Executive's estate.

(e)
Any notice or other communication provided for in this Agreement shall be in
writing and, unless otherwise expressly stated herein, shall be deemed to have
been duly given if mailed by United States registered mail, return receipt
requested, postage prepaid, addressed in the case of the Executive to the
Executive's office at the Corporation with a copy to the Executive's residence
and in the case of the Corporation to its principal executive offices, attention
of the Chief Executive Officer.

(f)
No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and approved by resolution of the Board of Directors of the
Corporation. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. Nothing contained
herein shall impair the right of the Corporation to terminate the Executive's
employment, subject to making any payments required to be made hereunder.

(g)
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

(h)
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

(i)
If litigation should be brought to enforce interpret or challenge any provision
contained herein, the prevailing party in such litigation, if any, shall be
entitled to its reasonable attorney's fees and disbursements and other costs
incurred in such litigation and to interest on any money judgment obtained
calculated at the prime rate of interest in effect from time to time at
Citizen's Bank, N.A. (or its successor), from the date that the payment should
have been made under this Agreement.

(j)
Excise Taxes.

(i)
For purposes of this subsection 10(j), (1) a Payment shall mean any payment or
distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise;
(2) Agreement Payment shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this subsection 10(j)); (3) Net After Tax Receipts shall
mean the Present Value of a Payment net of all taxes imposed on the Executive
with respect thereto under Sections 1 and 4999 of the Internal Revenue Code of
1986, as amended (the "Code")determined by applying the highest marginal rate
under Section 1 of the Code applicable to the Executive's taxable income for
such year; (4) "Present Value" shall mean such value determined in accordance
with Section 280G(d)(4) of the Code; and (5) "Reduced Amount" shall mean the
greatest aggregate amount of Payments, if any, which (x) is less than the sum of
all Payments and (y) results in aggregate Net After Tax Receipts which are
greater than the Net After Tax Receipts which would result if the aggregate
Payments were made.


9

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)
Anything in this Agreement to the contrary notwithstanding, in the event
PriceWaterhouseCoopers L.L.P. (or if PriceWaterhouseCoopers L.L.P. is the audit
firm for the Corporation at the time, another accounting firm of nationally
recognized standing selected by Executive) (the "Accounting Firm") shall
determine that receipt of all Payments would subject the Executive to tax under
Section 4999 of the Code, it shall determine whether some amount of Payments
would meet the definition of a "Reduced Amount." If the Accounting Firm
determines that there is a Reduced Amount, the aggregate Agreement Payments
shall be reduced to such Reduced Amount; provided, however, that if the Reduced
Amount exceeds the aggregate Agreement Payments, the aggregate Payments shall,
after the reduction of all Agreement Payments, be reduced (but not below zero)
in the amount of such excess. All determinations made by the Accounting Firm
under this Section shall be binding upon the Corporation and the Executive and
shall be made within 60 days of the occurrence of an event which requires the
Corporation to make payments to the Executive under this Agreement. No later
than two business days following the making of this determination by the
Accounting Firm, the Corporation shall pay to or distribute for the benefit of
the Executive such Payments as are then due to the Executive under this
Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such Payments as become due to the Executive under this
Agreement. The Corporation or its successor shall pay for the work done by the
Accounting Firm. In the event that the Accounting Firm is unable or unwilling to
make the determinations to be made under this subsection 10(j) or for any reason
such determinations are not made within 60 days of the occurrence of the event
which requires the Corporation to make payments to the Executive under this
Agreement, the Corporation shall make all Payments as are then due to the
Executive without reduction no later than two business days following the 60th
day after the occurrence of the event which required the Corporation to make
payments to the Executive under this Agreement.

(iii)
While it is the intention of the Corporation and the Executive to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate Net After Tax Receipts to the Executive would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed ("Overpayments") or that additional amounts
which will not have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed ("Underpayment"), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Corporation or the Executive which the Accounting Firm believes has
a high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Corporation to or for the benefit of the Executive
shall be treated for all purposes as a loan ab initio to the Executive which the
Executive shall repay to the Corporation together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Executive to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Finn, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

(k)
The payments to be made under this Agreement are intended to be excepted from
coverage under Section 409A ("Section 409A") of the Code and the regulations
promulgated thereunder and shall be construed accordingly. If the Corporation
determines in good faith that any amounts to be paid to Executive under this
Agreement are subject to Section 409A, the Corporation shall adjust or cause its
Affiliate to adjust the form and/or the timing of such payments as determined to
be necessary or advisable to be in compliance with Section 409A. If any payment
must be delayed to comply with Section 409A, such payment will be paid at the
earliest practicable date permitted by Section 409A. Notwithstanding any
provision to the contrary, to the extent that any amounts payable hereunder are
subject to the requirements of Section 409A and are payable on account of
termination of employment, the payment of said amounts will be delayed for a
period of six (6) months after the termination date (or, if earlier, the death
of the Participant) for any Participant that is a "specified employee" (as
defined in Section 409A). Any payment that would otherwise have been due or
owing during such six-month period will be paid immediately following the end of
the six-month period. Notwithstanding any provision of this


10

--------------------------------------------------------------------------------

Exhibit 10.1

Agreement to the contrary, Executive acknowledges and agrees that the
Corporation and any Affiliate of the Corporation shall not be liable for, and
nothing provided or contained in this Agreement will be construed to obligate or
cause the Corporation or any Affiliate of the Corporation to be liable for, any
tax, interest or penalties imposed on Executive related to or arising with
respect to any violation of Section 409A.
IN WITNESS WHEREOF, this Agreement has been executed on the date first above
written.
WITNESS:            BLACK BOX CORPORATION
/s/ Laura Cummins        By: /s/ Michael McAndrew    
Name: Michael McAndrew
Title: President
WITNESS:
/s/ Laura Cummins         /s/ Ronald Basso    
Ronald Basso





11